Plaintiff in error, John Porter, was convicted in the district court of Jefferson county of assault with intent to do bodily harm, on an information charging that he did willfully and feloniously make an assault upon and shoot at one John Hart with a pistol with the intent then and there and thereby to kill the said John Hart. In accordance with the verdict of the jury he was sentenced to be imprisoned in the penitentiary for a period of one year. From the judgment an appeal was taken by filing in this court on March 19, 1918, a petition in error with case-made. No briefs have been filed. When the case was called for final submission, no appearance was made on behalf of the plaintiff in error. The Attorney General has moved to affirm the judgment for failure to prosecute the appeal.
An examination of the record discloses that the errors assigned are without merit, and that plaintiff in error had a fair trial, and was properly convicted. The judgment is therefore affirmed.
 *Page 1